PLATT, District Judge.
This matter has been carefully examined, and I am bound to say that the bankrupt deserves no help, f am sorry for the creditors, and wish they had listened to the offer of settlement. The trouble is that the law and the facts happen in this instance to be of service to an unworthy man. As to concealment of assets, there is nothing more than the veriest guesswork. The proof falls far short of supporting the specifications bearing upon that point. He kepi no books; but it is impossible, from the facts sei forth, to draw the inference that his failure to keep them was “with the intent to conceal his true financial condition.”'
With mixed emotions, I am constrained to accept the report of the special master, and in compliance with his recommendation to order that the discharge be granted.